

EXHIBIT 10.2
WAIVER AGREEMENT


THIS WAIVER AGREEMENT (“Agreement”) is made and entered into as of the 13th day
of May, 2009, by and among Juhl Wind, Inc. (the “Company”) and those purchasers
(the “Purchasers”) of Series A Preferred Shares pursuant to that certain
Securities Purchase Agreement dated as of June 24, 2008.


WHEREAS, the Company and the Purchasers entered into that certain Amendment
Agreement dated March 27, 2009 (the “Amendment Agreement”), whereby the Company
agreed to respond to comments from the Securities and Exchange Commission to its
amended registration statement within 10 business days of receipt thereof;


WHEREAS, the Company received comments to its amended registration statement
from the Securities and Exchange Commission on April 30, 2009 (the “April 30 SEC
Comments”), and under the terms of the Amendment Agreement, the Company is
obligated to respond to the April 30 SEC Comments no later than May 14, 2009;


WHEREAS, the parties desire to waive certain terms in the Amendment Agreement in
consideration for certain covenants of the Company.


NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, the parties hereby agree as follows:


1.           Capitalized terms used and not defined herein shall have the
meanings ascribed to them in the Amendment Agreement.


2.           The Purchasers agree to waive the requirement set forth in Section
2(c)(ii) of the Amendment Agreement which states that the Company must respond
to any subsequent SEC Comments within 10 business days solely as it relates to
the April 30 SEC Comments.


3.           The Company agrees to respond to the April 30 SEC Comments and file
its amended registration statement no later than Wednesday, May 20, 2009.


4.           Except as expressly modified herein, the Amendment Agreement is and
remains in full force and effect.


5.           Except as specifically provided in paragraph 2, nothing contained
herein shall be construed as waiving any default under the Amendment Agreement
or will affect or impair any right, power, or remedy of the parties under or
with respect to the Amendment Agreement.


6.           This Waiver Agreement may be executed by transmission of facsimile
or digital signatures and in multiple counterparts, each of which will be deemed
an original and all of which together will constitute one and the same
instrument.

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Purchasers have agreed to the terms
herein and this Waiver Agreement is effective as of May 13, 2009.


THE COMPANY:



 
JUHL WIND, INC.
     
/s/John P. Mitola
   
By:
John P. Mitola
 
Title:
President



THE PURCHASERS:



 
VISION OPPORTUNITY MASTER FUND, LTD.
     
/s/Adam Benowitz
   
By:
Adam Benowitz
 
Title:
Portfolio Manager




 
DAYBREAK SPECIAL SITUATIONS MASTER FUND, LTD.
     
/s/Larry Butz
   
By:
Larry Butz
 
Title:
Managing Partner




 
IMTIAZ KHAN
     
/s/Imtiaz Khan
 




 
BRUCE MEYERS
     
/s/ Bruce Meyers
 

 
 
 

--------------------------------------------------------------------------------

 
